[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                       JUNE 4, 2008
                                No. 07-14063        THOMAS K. KAHN
                                                         CLERK
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 06-00342-CR-T-30-TGW

UNITED STATES OF AMERICA,

                                                       Plaintiff–Appellee,

                                     versus

HENRY HILL,

                                                       Defendant–Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (June 4, 2008)

Before ANDERSON, BARKETT, and HULL, Circuit Judges.

PER CURIAM:

      Henry Hill appeals his conviction for conspiracy to make unregistered

firearms, in violation of 18 U.S.C. § 371 and 26 U.S.C. § 5861(f). The charged
conspiracy involved incidents where an indicted co-conspirator, Jerome Flowers,

threw two different Molotov cocktails at the houses of two of Hill’s neighbors.

First, Hill argues on appeal that sufficient evidence did not support his conviction

because the district court’s denial of his motion for judgment of acquittal was

inconsistent with its grant of the same motion by his co-defendant and alleged co-

conspirator, William Conner, Jr., on the same conspiracy charge. Second, he

contends that he is entitled to a new trial due to the cumulative effect of errors

committed by the district court during the trial. Specifically, he argues that the

errors included a Bruton 1 error, a possible discovery violation, an improper

statement by the court, and improper closing arguments by the prosecutor.

                                               I.

      We review the sufficiency of the evidence de novo, viewing the evidence in

the light most favorable to the government and accepting all reasonable inferences

in favor of the verdict. United States v. Klopf, 423 F.3d 1228, 1236 (11th Cir.

2005). The jury alone may make credibility determinations. United States v.

Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997). The jury may choose to accept or

reject a witness’s testimony either in whole or in part. See United States v. Habel,

613 F.2d 1321, 1324 (5th Cir. 1980).



      1
          Bruton v. United States, 391 U.S. 123 (1968).

                                               2
      Based on this record, we conclude that sufficient evidence supported Hill’s

conviction for conspiracy to make unregistered firearms. Flowers’s testimony was

sufficient to prove all the elements of the charged conspiracy, and other evidence at

trial confirmed many of the details given by Flowers regarding the Molotov

cocktail incidents. Moreover, the district court’s grant of judgment of acquittal to

Hill’s co-defendant and alleged co-conspirator Conner does not render the

evidence insufficient to support the jury verdict against Hill. The record does not

demonstrate that the grant of Conner’s motion for judgment of acquittal on the

conspiracy charge was inconsistent with Hill’s conviction. Therefore, the district

court’s denial of Hill’s motion for judgment of acquittal was not erroneous.

                                          II.

      Hill next argues that cumulative errors during the trial mandate a reversal of

his conviction. We reject this argument, finding that any errors that may have

occurred were harmless in this case. First, any possible Bruton error at trial was

harmless because other evidence, outside of the statement made by Hill’s non-

testifying co-defendant Conner, indicated Hill’s full participation in the conspiracy.

Second, any possible discovery error regarding the mid-trial disclosure of a

videotape of Hill’s July 25 statement to police also was harmless because it did not

affect Hill’s ability to present a defense, the video’s influence on the jury was



                                           3
invited, and no reasonable probability exists that the late disclosure affected the

outcome of the trial. Third, the district court did not plainly err in succinctly

notifying the jury that it granted Conner’s motion for judgment of acquittal.

Finally, none of the prosecutor’s closing arguments constituted plain error because

most of the challenged statements properly urged the jury to draw inferences from

the evidence and correctly stated the law. To the extent that any of the

prosecutor’s statements went beyond the evidence, they did not prejudice Hill’s

substantial rights.

       Accordingly, the district court did not commit any reversible errors during

Hill’s trial, and the cumulative effect of any harmless errors did not prejudice

Hill’s substantial rights. Therefore, Hill is not entitled to a new trial and we affirm

his conviction.

       AFFIRMED.




                                            4